This award was against the carrier and the employer Moe Kastonowitz and Jack Kastonowitz doing business under the name of Moe Kastonowitz. The copartnership succeeded a corporation Kastonowitz Produce, Inc. Moe Kastonowitz was the active partner conducting the business and his uncle Jack Kastonowitz a silent partner. The policy was written in the name of Moe Kastonowitz. Claimant was injured in the course of the regular business of the copartnership. The intent to cover the business is not questioned. The name of the insured under such conditions is unimportant. (Matter of Lipschitz v. Hotel Charles, 226 App. Div. 839; affd., 252 N. Y. 518.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, HefEeman and Poster, JJ.